Citation Nr: 1523129	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for anaphylaxis (food allergies).

2.  Entitlement to an initial compensable evaluation for allergic rhinitis.

3.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1994 to August 1998, May 1999 to March 2000, and from October 2000 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in North Little Rock, Arkansas.  

By way of history, the Board understands that the Veteran did not file a formal appeal regarding these issues listed above.  However, the RO informed the Veteran in a September 2013 supplemental statement of the case that they sympathetically construed their August 2013 review of his claims folder as a continuation of his appeal in an effort to ensure he was afforded full and compliant duty to assist with substantiating his claim. 

In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  During the hearing, the Veteran provided testimony on the issue of service connection for temporomandibular joint dysfunction (TMJ) even though the Veteran did not file a formal substantive appeal on this issue.  Accordingly, it is not currently on appeal to the Board.  If the Veteran wishes to pursue this issue, he is free to file the appropriate claim at the RO.  

FINDINGS OF FACT

1.  The Veteran's anaphylaxis (food allergies) is manifested by attacks without laryngeal involvement lasting one to seven days and occurring more than eight times a year.

2.  The Veteran's allergic rhinitis is manifested by complaints of complete nasal obstruction on one side, with no objective evidence of polyps.

3.  On February 26, 2014, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Veterans Law Judge that he desired to withdraw his claim regarding service connection for major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for the Veteran's service-connected anaphylaxis (food allergies) have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7199-7118 (2014).

2.  The criteria for an initial evaluation of 10 percent for the Veteran's service-connected allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.97, DC 6522.

3.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluations following awards of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Anaphylaxis (Food Allergies)

The Veteran contends that his service-connected anaphylaxis (food allergies) is more severe than currently rated (10 percent, effective May 27, 2009).  38 C.F.R. § 4.104, Diagnostic Code (DC) 7199-7118.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 7199 for disabilities of the cardiovascular system.  Id.

Under 38 C.F.R. § 4.104, DC 7118, a 10 percent rating for angioneurotic edema is assigned for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year. 

A 20 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year. 

The maximum schedular rating of 40 percent is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.

After a full review of the record, and as discussed below, the Board concludes that an initial 40 percent rating for anaphylaxis (food allergies) is warranted.  

Service treatment records indicate that the Veteran was diagnosed with anaphylaxis (food allergies) in 2003 after he went into anaphylactic shock.  He was treated with an EpiPen, oral steroids, and Benadryl.  The Veteran's allergy consultant noted that he suffered three events in three months prior to December 2007.  Treatment records also indicate he last used an EpiPen for food allergies in March 2008.  

On VA examination in June 2009, the examiner noted the Veteran's service treatment history as described above, and noted that he has had "numerous reactions" while in service.  Physical examination showed that there was no small airway, enlarged tonsils, or prominent uvula.  The Veteran's lips and nasal turbinates were not swollen and there was no extremity swelling.  The VA examiner continued the diagnosis of food allergies

The Veteran was given another VA examination in February 2011.  The Veteran told the examiner that his last anaphylactic event was sometime between December 2010 and January 2011.  The Veteran explained that he developed shortness of breath and swelling, but his symptoms resolved with the successful use of an EpiPen.  He did not require an emergency room visit or hospitalization for this event.  The examiner opined that after reviewing all of his service-connected disabilities they would not preclude him from physical or sedentary employment.  He also mentioned that "the Veteran should discuss [these disabilities] with his primary care provider before embarking on any type of job."

The Veteran received a follow-up VA examination in March 2011.  At that time, the examiner noted that the Veteran "did not exhibit any bodily evidence of angioneurotic edema or urticaria, or anaphylaxis."  The examiner recorded that there have been no subsequent events regarding food allergies.

On VA examination in November 2012, the Veteran endorsed episodes of angioneurotic edema that did not involve his larynx.  The examiner noted that the Veteran had only experienced one true anaphylactic reaction with laryngeal involvement since 2003, and he "could not expand further until the PFT's are done within one month."  The examiner opined that the Veteran's service-connected disabilities do not affect his ability to work, and the Veteran also explained that his respiratory conditions do not affect his school work.

The Veteran's file was examined by the VA again in September 2013.  The examiner made no new findings regarding the Veteran's food allergies, and continued to find that they do not impact his ability to work.

The Veteran testified before the undersigned VLJ in February 2014 at a Board hearing.  He stated that he experiences food allergy symptoms at least 12 to 15 times per year and the reactions last between 12 and 24 hours.  The Veteran said that he can usually treat his symptoms with Benadryl, but will use an EpiPen if his reaction does not subside.  He endorsed symptoms of throat swelling, mouthwatering, and a raspy voice during allergic reactions to particular foods, most of which he does not realize he has consumed or he would have initially avoided them.  See Hearing Transcript, pp. 13-14.  

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his food allergy disorder.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations outweigh the aforementioned examiners' findings.  Furthermore, while the VA examiners have provided relevant medical findings in conjunction with the examinations, most of their understanding of the Veteran's condition results from what the Veteran has told them or other treating physicians as documented in his medical records.  In this regard, the medical findings (as provided in the examination reports) and the Veteran's Board hearing testimony directly address the evaluation criteria for this disability.  Namely, the Veteran has provided credible and persuasive testimony regarding the frequency and severity of food allergy attacks.  

Accordingly, the Board finds that the medical examination opinions and findings and the Veteran's allegations regarding the severity of his food allergy disorder are of great probative value.  The Veteran meets the DC 7199-7118 criteria for a 40 percent rating because he has been shown to have food allergy attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year.  The Board notes that this is the highest rating available under this Diagnostic Code.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected food allergy disorder is primarily manifested by food allergy attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year.  There is no medical or lay evidence of other respiratory symptoms that would not result in the pyramiding of other allergy-related Diagnostic Codes.  The Board has considered whether higher ratings are available under similar Diagnostic Codes, but find that none apply.

Based on the foregoing, the Board concludes that the Veteran's food allergy disorder has been no more than 40 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Allergic Rhinitis

The Veteran contends that his service-connected allergic rhinitis is more severe than currently rated (0 percent, effective May 27, 2009).  38 C.F.R. § 4.97, DC 6522.  Where the criteria for a compensable rating under a Diagnostic Code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31. 

Under DC 6522, allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  Id.

Service treatment records indicate that the Veteran was diagnosed with allergic rhinitis around 2001.  He has treated the condition with over-the-counter allergy medications and nasal sprays.  

On VA examination in June 2009, the examiner noted the Veteran's service treatment history as described above, and noted that he uses allergy medications on a daily basis to combat his symptoms of itching, watery drainage, and nasal stuffiness.  Physical examination showed nasal obstruction and no sinus tenderness over the maxillary, frontal, or ethmoid sinuses.  The VA examiner diagnosed a chronic sinus condition associated with allergic rhinitis. 

The Veteran was given another VA examination in February 2011.  The examiner noted that the Veteran has chronic vasomotor rhinitis and allergic rhinitis.  He was using a nasal steroid inhaler and loratadine with mild relief.  The Veteran was found to have some clear drainage, but no nasal crusting.  He denied any hemoptysis or nose bleeds, as well as nasal polyps.  He was also found to have no incapacitating episodes in the past 12 months due to his rhinitis symptoms.  The examiner opined that after reviewing all of his service-connected disabilities, including those currently on appeal, they would not preclude him from physical or sedentary employment.  He also mentioned that "the Veteran should discuss [these disabilities] with his primary care provider before embarking on any type of job."

The Veteran received a follow-up VA examination in March 2011.  At that time, the examiner noted that he "did not see nasal obstruction or drainage.  There was no sinus tenderness.  [The Veteran] did not cough or sneeze during the entire examination."  The examiner also mentioned that the Veteran uses topical Flonase and oral sertraline for routine seasonal allergies.

On VA examination in November 2012, the examiner did not find greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates or nasal polyps.  The examiner opined that the Veteran's service-connected disabilities do not affect his ability to work, and the Veteran also explained that his respiratory conditions do not affect his school work.

The Veteran's file was examined by the VA again in September 2013.  The examiner made no new findings regarding the Veteran's allergic rhinitis, and continued to find that it does not impact his ability to work.

The Veteran testified before the undersigned VLJ in February 2014 at a Board hearing.  He stated that he experiences sneezing, watery eyes, itchy eyes, and constant congestion as a result of his allergic rhinitis.  The Veteran said "if I forget to take any of my allergy medicines I basically have to go to bed flipping and flopping all night because I won't be able to breathe out of one side of my nostril.  So I'll lie down so that side drains to the other side."  See Hearing Transcript, p. 14.  The Veteran later clarified his statement above and said that he does have complete obstruction of one nasal passage and sometimes there is obstruction of both nasal passages that is greater than 50 percent.  Id. at 17-18.    

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his allergic rhinitis.  He is certainly permitted to testify as to factual matters of which he has firsthand knowledge, e.g., experiencing sneezing, nasal congestion, etc., and his statements are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999). To the extent that the Veteran alleges greater severity than a noncompensable rating, the Board finds that the probative value of his allegations outweigh the aforementioned examiners' findings.  

The Veteran meets the DC 6522 criteria for a 10 percent rating because he has been shown to have no polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The Board notes that this is the highest rating available under this Diagnostic Code without the showing of polyps on physical examination.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected allergic rhinitis is primarily manifested by complete obstruction on one side or greater than 50 percent obstruction of nasal passage on both sides.  There is no medical or lay evidence of other respiratory symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available under similar Diagnostic Codes, but find that none apply.  The Board notes that he is separately rated for symptoms related to sinusitis.  

Based on the foregoing, the Board concludes that the Veteran's allergic rhinitis has been 10 percent disabling but not higher for the period on appeal.  

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's food allergy or rhinitis disabilities made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected food allergies and allergic rhinitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected food allergies and allergic rhinitis above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the food allergy disability on the basis of laryngeal involvement as well as the frequency and duration of allergic reactions; thus, the demonstrated manifestations specifically associated with his service-connected food allergies - namely 12 to 15 allergic reactions per year lasting 12 to 24 hours - are contemplated by the provisions of the rating schedule.  The criteria rate the allergic rhinitis disability on the presence of nasal polyps or amount of obstruction in nasal passages; thus, the demonstrated manifestations specifically associated with his service-connected allergic rhinitis - namely complete obstruction of one nasal passage or 50 percent obstruction of both nasal passages - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's food allergies and allergic rhinitis, and referral for consideration of an extra-schedular evaluation is not warranted. 

Withdrawal of Service Connection for Major Depressive Disorder

At the February 2014 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to a service connection for major depressive disorder.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection for major depressive disorder is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in June 2009, February and March of 2011, November 2012, and September 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial evaluation of 40 percent, and no higher, for anaphylaxis (food allergies) is granted.

Entitlement to an initial 10 percent rating, and no higher, for allergic rhinitis is granted.

Entitlement to service connection for major depressive disorder is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


